Citation Nr: 0108708	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  94-36 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 for bilateral 
hearing loss.  

2.  Entitlement to a compensable rating for epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had verified active service from October 1978 to 
March 1988, 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1988 rating decision of the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, granted service connection for 
bilateral hearing loss and for epididymitis, and assigned 
noncompensable ratings, effective from March 23, 1988.  The 
veteran subsequently moved to New York, and in October 1989 
the veteran's claims folder was transferred to the New York, 
New York, RO.  By rating action dated in May 1995, the RO 
granted a 10 percent rating for the service-connected 
bilateral hearing loss, effective from March 23, 1988.  The 
veteran continued his appeal.  

In March 1997, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is the Board 
Member rendering the final determination in this claim, and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
In April 1997 the Board remanded this matter to the RO for 
further evidentiary development.  Following compliance with 
the Board's directives on Remand, the case is now returned to 
the Board.

The Board also notes that subsequent to the April 1997 
remand, the U.S. Court of Appeals for Veterans Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999) addressed the 
issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection -- which describes 
the present case with regard to the issues on appeal -- and a 
claim for an increased rating of a service connected 
disability.  Accordingly, the issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hearing loss is manifested by pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
as follows:  25, 40, 75, and 75 in the right ear, for an 
average of 53, and 25, 30, 75, and 80 in the left ear, for an 
average of 52.  Speech recognition scores were 76 percent in 
the right ear and 68 percent in the left ear.  

3.  Under both the old and the revised rating criteria, the 
veteran's bilateral hearing loss is manifested by Level IV 
hearing in the right ear and Level V hearing in the left ear.

4.  There is no evidence showing that the veteran's 
epididymitis is symptomatic.

5.  The preponderance of the medical record demonstrates that 
the current complaints of testicular pain are unrelated to 
the service connected epididymitis.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is not more than 10 
percent disabling, under either the old or the revised 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2000).

2.  The criteria for a compensable evaluation for the 
veteran's service connected epididymitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.115a and 
4.115b, Diagnostic Codes 7523, 7525 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA audiological evaluation in May 1988 revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  10, 15, 55, and 55, for an 
average of 34, and pure tone thresholds for the right ear, in 
decibels, at 1000, 2000, and 4000 Hertz as follows 10, 5, and 
55 in the left ear.  Speech recognition scores using the 
Maryland CNC Test were 84 percent in the right ear and 88 
percent in the left ear.  

On VA examination in May 1988 the veteran reported that in 
February 1986 he developed an acute onset of right testicular 
pain and was seen by different physicians.  He was reportedly 
initially diagnosed with epididymitis and treated with 
medication, bedrest, elevation, and heat.  He claimed that 
the pain persisted and he was ultimately evaluated by Urology 
Service, which did a cytoscopy and released a urethral 
stricture.  He reported that the pain ultimately resolved and 
he had not had any recurrences of this kind of pain since 
that time.  The veteran also denied any hematuria, dysuria or 
urethral discharge.  Examination showed that the prostate and 
testes were without masses and nontender.  The diagnoses 
included epididymitis, treated, and resolved without known 
functional residuals.  

A VA audiological evaluation in June 1988 revealed pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
as follows:  10, 15, 55, and 55 in the right ear, for an 
average of 34, and 10, 5, 60, and 65 in the left ear, for an 
average of 35.  Speech recognition scores using the Maryland 
CNC Test were 84 percent in the right ear and 88 percent in 
the left ear.  

By November 1988 rating decision, the RO granted service 
connection for bilateral hearing loss and for epididymitis, 
and assigned noncompensable ratings, effective from March 23, 
1988.

A VA audiological evaluation in May 1990 revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  15, 25, 55, and 60, for an 
average of 39, and pure tone thresholds for the left ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz as follows 10, 
10, 65, and 70 in the left ear, for an average of 39.  Speech 
recognition scores using the Maryland CNC Test were 88 
percent in the right ear and 96 percent in the left ear.  In 
a consultation report it was noted that the veteran's hearing 
aids were reportedly malfunctioning, and he requested 
binaural ITE type fitting.  The impressions included 
bilateral notched moderate sensorineural hearing loss and it 
was noted that the configuration of hearing loss was not 
amendable to traditional amplification; however, in light of 
the veteran's reported hearing difficulty and masking effects 
of his tinnitus, binaural amplification was recommended.

In October 1990 a VA physician indicted that the veteran had 
been seen in the ENT clinic and an audiogram was obtained 
which showed "hearing", in decibels, at 1000, 2000, 3000, 
and 4000 Hertz as follows:  15, 25, 55, and 60 in the right 
ear, for an average of 39, and 10, 10, 65, and 70 in the left 
ear, an average of 39.  

In a medical history obtained from the veteran prior to the 
VA examination in March 1991, the veteran reported that his 
hearing problem started in March 1978.  He claimed that he 
could not "hold a job due to the dizziness and nausea" 
which reportedly came from his hearing loss.  He indicated 
that during job interviews, the interviewer was discouraged 
from hiring him when the interviewer saw his hearing aids, 
saying that the would not be able to hear radios.  He claimed 
that his hearing was getting worse and he had to be issued 
stronger hearing aids in December 1990.  He also complained 
that the only jobs he could get were security positions, 
claiming that it was hard to find a company that was not 
discouraged by his disability.

A VA audiological evaluation on March 18, 1991 revealed pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as follows:  30, 40, 70, and 65 in the right ear, for 
an average of 51, and 20, 35, 60, and 60 in the left ear, for 
an average of 44.  A notation in the comments section 
indicated:  "See results of 2-15-91.  Speech recognition 
scores are probably not representative of true ability.  
Unusual errors and no response noted."  

In a Summary Report of Examination for Organic Hearing Loss, 
pertaining to the examination on March 18, 1991, pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
were reported as follows:  30, 40, 70, and 65 in the right 
ear, for an average of 51, and 30, 30, 70, and 70 in the left 
ear, for an average of 50.  It was noted that word 
recognition scores of 64 percent in the right ear and 76 
percent in the left ear were "regarded as representative of 
the [veteran's] true word recognition ability".  

A VA treatment record dated in August 1991 showed that the 
veteran complained that his right testicle was swollen, and 
his hearing was making him dizzy.  He was referred for 
consultations in the ENT and Urology Clinics.  The diagnoses 
included right testicular pain.  In October 1991 the veteran 
reported that he worked as a security guard.  

A VA audiological evaluation in March 1992 revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  40, 55, 60, and 70, for an 
average of 56, and pure tone thresholds for the left ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz as follows 35, 
40, 75, and 75 in the left ear, for an average of 56.  Speech 
recognition scores using the Maryland CNC Test were 84 
percent in the right ear and 88 percent in the left ear.  

In March 1992 the veteran testified at a personal hearing at 
the RO that he should be entitled to a higher rating for his 
bilateral hearing loss because he was suffering from 
dizziness and was "not able to hold down a good job".  He 
testified that even though he wore hearing aids, they did not 
work all the time and that he had "black outs" where he 
could not hear any sound.  He claimed that prior to service 
he had good jobs, as a model, which he could not get now 
because "besides the extra weight" he could not hear 
because his hearing aids were not very good.  He also claimed 
he had headaches because of his bilateral hearing loss.  He 
testified that he tried to become a nurse's aide and an 
emergency medical technician, but he could not because he 
could not listen to the teacher and he could not hear the 
pulse through the stethoscope when trying to take blood 
pressures.  He testified that he worked as a security guard 
and had lost time from work because of his ears and the 
dizziness and headaches.  He claimed he was able to work in a 
small store because he could hear the people and see them 
gesture at him, but that in large stores he could not work 
because it would require a "walkie talkie".  He testified 
that he had to have the television louder than his wife or 
daughters needed, and that sometimes he would not hear the 
baby cry.  He could not talk on the telephone because the 
hearing aids made a "pinging" sound.  

At the March 1992 personal hearing, the veteran submitted 
several lay statements, from his mother and three 
acquaintances, all indicating that they have witnessed the 
progressive worsening of the veteran's hearing.  It was noted 
that the veteran was unable to hear when spoken to and that 
he had become increasingly frustrated at having to ask people 
to repeat themselves. 

In a statement dated in April 1992 the veteran claimed that 
because of his "flat feet" and hearing loss in both ears, 
he was unemployed.  

On a VA examination of the ears in August 1992 the veteran 
reported that his hearing had been impaired since 1977 and 
that hearing aids were issued in 1985.  Examination showed 
that the ears appeared normal.  

On a VA general medical examination in August 1992 it was 
noted that the veteran had a "normal" general medical 
examination, with findings of proteinuria, microscopic 
pyuria, and probable urinary tract infection.  

A VA audiological evaluation in August 1992 revealed pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz were as follows:  70, 80, 85, and 85, in the right ear, 
for an average of 80, and 80, 85, 90, and 90 in the left ear, 
for an average of 86.  A VA audiologist noted that the 
veteran claimed that his hearing aids were not loud enough 
and that he felt that his hearing was getting progressively 
worse.  Pure tone and speech audiometry results were reported 
to show hearing to be markedly worse in the low frequencies 
than a previous test in March 1991, with no apparent reason.  
It was noted that acoustic reflex results revealed reflexes 
present at normal levels which would indicate thresholds as 
being close to his March 1991 low frequency thresholds.  The 
veteran was to be recalled for further evaluation to assist 
in establishing reliable and accurate threshold information. 

A VA audiological evaluation dated September 18, 1992 
revealed pure tone thresholds for the right ear, in decibels, 
at 1000, 2000, 3000, and 4000 Hertz as follows:  50, 60, 80, 
and 80, for an average of 68, and pure tone thresholds for 
the left ear, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as 50, 60, 80, and 80 in the left ear, for an average 
of 68.  The examiner noted, however, that all thresholds 
appeared to be invalid and inconsistent responses.  It was 
also noted that the veteran was wearing bilateral canal aids, 
and when he removed the aids from his ears he appeared able 
to follow soft conversational speech without difficulty.  The 
examiner noted that none of the various audiological 
procedures performed by members of the audiology staff 
provided definitive results upon which a rating might be 
based.  

A VA audiological examination on September 24, 1992 again 
showed average pure tone thresholds were 68 in the right ear 
and 68 in the left ear.  It was noted that all test results 
appeared invalid for both ears, and that unreliable responses 
were noted throughout the examination on both occasions in 
August 1992 and on September 18, 1992.  It was also noted 
that none of the various audiologic procedures performed by 
members of the audiology staff provided definitive results 
upon which a rating might be based.

In a statement dated in November 1992, the veteran reported 
that he was employed and could not take a day off for the 
scheduled hearing and requested that the hearing be 
rescheduled.

Received in February 1993 were additional lay statements from 
acquaintances who reported knowing the veteran for several 
years, and claimed that the veteran's hearing was worsening 
and that they had to constantly repeat themselves.

In a February 1994 VA treatment record it was noted that the 
veteran was seen in the Vocational Assistance Clinic and 
reported that he was last employed in February 1993 and lost 
his job due to substance abuse, which he claimed was a 
response to his feelings of depression.  He reported a 30 
year history of alcohol and drugs and believed he was not yet 
ready for either work or school.  He earned a GED in 1984, 
with no further education, and reported that since he left 
the Army he worked as a model and a security guard.  

A VA treatment record dated in December 1994 showed that the 
veteran was seen in the urology clinic with complaints of 
right testicular pain for two years.  It was noted that he 
was status post torsion of the appendix of the epididymis in 
1986.  The record is partially illegible, but appears to show 
that the veteran reported having "little pains" with an 
increase in severity, and that he was unable to stand for a 
long time.  There was tenderness in the left testis and the 
prostate was tender.  The assessment was rule out 
prostatitis.  

A VA treatment record dated in February 1995 showed that the 
veteran was seen in the Urology Clinic and complained of 
scrotal pain when standing and erectile dysfunction for 
years.  Examination showed that both testes were normal in 
size.  The record is partially illegible, but shows that the 
veteran underwent a scrotal sonogram in 1995, and the 
recommended treatment was "scrotal support".  

A VA audiological examination in March 1995 revealed pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as follows:  25, 45, 65, and 70, in the right ear, for 
an average of 51, and 20, 35, 70, and 75 in the left ear, for 
an average of 50.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 72 
in the left ear.  The examiner noted that the veteran's 
hearing had been aided binaurally since 1985.  

On a VA genitourinary examination in March 1995 the veteran 
reported that while in service he had an episode of right 
epididymitis which was resolved with therapy.  He reported 
having intermittent pain and tenderness in the testicle since 
that episode, and denied any urinary tract symptoms.  It was 
noted that the left testis and epididymis and the right 
testis were low and normal in size and consistency.  The 
right epididymis was normal in size and in the mid portion 
there was an undulated area, possibly scarring.  The VA 
examiner noted that records for the veteran indicate that the 
problem he had in 1986 or 1987 was torsion of a right 
appendix epididymis, but that this did not change the 
examiner's opinion that the veteran has right testicular pain 
of unknown etiology and that there was no treatment to be 
recommended.  It was also noted that occasionally an 
orcheotomy was suggested to an individual such as the 
veteran, but the VA examiner did not recommend any treatment 
if urine C&S and urinalysis are negative.

On a VA examination for PTSD in April 1995, the veteran 
reported that he dropped out of school in the 11th grade, but 
got his GED while in service.  He held a number of jobs in 
security.  He reported that the longest job he held was as a 
security guard for one year from 1988 to 1989, and that since 
that time he worked "off and on", but had not worked at all 
for the past two years.  

By rating action dated in May 1995, the RO granted a 10 
percent rating for the veteran's bilateral hearing loss, 
effective from March 23, 1988, based on the findings on the 
March 1995 audiogram.

Received in July 1995 was a VA Form 9 from the veteran in 
which he claimed that he was unemployable because of his 
hearing loss, and that he was out of work since 1993.  He 
also claimed that his urinary tract condition was not getting 
any better, and as a result, he had more swelling and 
tenderness.  

The veteran testified at a personal hearing at the RO again 
in September 1995.  He testified that although he wore 
hearing aids sometimes they did not work, and occasionally 
lost his hearing completely, which he described as "dropping 
out."  He claimed that his hearing was getting worse because 
his "drop outs" were more frequent.  He testified that he 
was unable to work as a security guard because he was unable 
to hear a two-way radio.  In crowded places he had trouble 
understanding different noises and reading lips.  He also 
testified to having dizziness associated with his hearing 
loss.  He reported that he was not working and that he was 
essentially unemployable due to his hearing loss and the need 
to wear hearing aids.  With regard to his epididymitis, the 
veteran reported pain in the testicle when standing, and that 
as a security guard in a retail store he could not sit down, 
and at one point he wore a supporter for his testicles.  He 
claimed it interfered with his relationship with his 
girlfriend.  He testified that the pain in his testicles 
bothered him when he walked and affected the way he sat down.  
He claimed that this condition prevented him from being able 
to hold jobs in security because he could not stand for long 
periods of time.  He also claimed that when working, he 
missed work because of this condition.  He testified that he 
received treatment for his epididymitis at the Bronx VA and 
was told that the only thing that could be done for the 
tenderness was to remove the testicle.  

A VA audiological evaluation in October 1995 revealed pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as follows:  20, 50, 70, and 75, in the right ear, for 
an average of 53, and  20, 30, 75, and 75 in the left ear, 
for an average of 50.  Speech recognition scores using the 
Maryland CNC Test were 80 percent in the right ear and 76 
percent in the left ear.  

On VA genitourinary examination in October 1995 it was noted 
that the veteran had no urinary tract symptoms, but did 
complain of frequent episodes of pain and tenderness which he 
sometimes relieved by the use of an athletic supporter and at 
other times by laying down.  It was noted that the 
examination was "unchanged" from the VA examination in 
March 1995.  It was noted that the left testis and epididymis 
and right testis were completely normal in size and 
consistency, and the right epididymis was normal except for a 
.5 cm area in the mid portion of the epididymis which the 
examiner noted may represent scarring from the portion of the 
appendix epididymis.  The veteran complained of tenderness on 
palpation of the left testis and epididymis.  It was 
recommended that the veteran undergo a urinalysis, and a 
repeat urine culture and sensitivity.  The impression was 
pain right testis of unknown etiology.  


In a January 1996 treatment record from Montrose VA Hospital 
it was noted that the veteran worked in a hospital in 
dietetics.  In November 1996 the veteran requested a letter 
saying he was okay after being seen in Putnam Valley Hospital 
the week prior for hypertension, headaches, and dizziness, 
and claimed he required the letter to return to work.  The 
record reflects that a letter was provided stating that the 
veteran reported having an episode the week prior of elevated 
blood pressure, but that his blood pressure was now within 
normal limits and he was "medically cleared to return to 
duty".  

In March 1997 the veteran testified at a hearing before the 
undersigned Member of the Board, at the VA Central Office in 
Washington, D.C.  He testified that he took medication for 
his testicular condition, and that he was taken to the 
hospital by ambulance, because he could not get out of bed, 
and that he was given pain medication for the pain that shot 
from his testicles to his legs.  He claimed that the first 
time was in February when he was taken to Putnam Hospital and 
the second time to Montrose VA Hospital.  He claimed that the 
pain was very bad on both occasions, and that when he was at 
Montrose VA Hospital he was reportedly told there was a 
problem with his right testicle.  He testified that he had 
problems with sexual relations and problems urinating, which 
put pressure on his testicles and was uncomfortable and 
painful.  He wore a "jock strap" everyday because the 
firmness of the supporter minimized the amount of movement 
and pressure on the area.  He also wore a supporter at night 
because of the pain and wore tight pants to help provide 
support.  He reported pain while urinating, and that he 
urinated 3 to 4 times a day.  He testified that he had to get 
up 2 to 3 times at night to urinate, and sometimes he could 
not make it and kept a little bucket next to the bed.  He 
testified that after 12 years as an infantryman in service, 
he did not have a big selection of jobs, and so he came into 
the security field.  He claimed he could not stand for long 
periods, and that he had been fired from a job for sitting on 
a garbage can.  He claimed that working security in stores, 
they wanted him to stand up, and so he would move side to 
side and try to keep the pressure off.  He claimed that he 
was unemployed because of his testicular condition, and that 
he last worked in 1995.  

In March 1997 the veteran further testified that his hearing 
had decreased and that he had to turn up the television even 
when he had his hearing aids in.  He claimed he had been 
fired from a security job because he did not hear the radio 
call of an officer in distress.  He later testified that he 
did not have his hearing aids on at that time.  He claimed he 
was not denied employment due to his hearing aids, but that 
when potential employers saw his hearing aids, he would never 
hear from them again.  He wore hearing aids all the time, 
including when he worked as a security guard.  He sometimes 
did not wear them when he reported for work, but would put 
them in once he was on the job.  He indicated that he worked 
"off and on" in security jobs, and claimed that he was not 
kept long because he could not stand for a long time.  His 
longest security job was for 9 to 10 months, when he first 
came out of service.  He testified that the hearing aids 
compensated for his hearing loss, but that he also had 
tinnitus which counteracted the hearing aids and also 
reportedly caused severe headaches.  He testified that he had 
swelling and extreme pain on the right side of the scrotum.  
He had tried a variety of over-the-counter painkillers which 
helped temporarily.  

In an April 1997 treatment record from Montrose VA Hospital 
it was noted that the veteran reported that he was unable to 
work due to testicular pain from an injury in service.  

In April 1997 the Board remanded this matter to the RO for 
further evidentiary development.  

In a June 1997 letter, the RO requested that the veteran 
provide the names and addresses of all health care providers 
who have treated him since his separation from service, as 
well as any available copies of his employment records, 
particularly those relating to lost or sick time.  The RO 
also requested that the veteran complete an Authorization for 
Release of Information for Putnam County Hospital and a 
Consent for Release of Information for Social Security 
records.

In a June 1997 letter, the veteran named the following 
sources for treatment records:  Brooklyn VA, Bronx VA, 
Manhattan VA, and Montrose VA.  There is a notation on the 
veteran's letter asking that the "attached releases" be 
used to request records from Putnam County Hospital and 
Social Security.

Private treatment records received from Putnam County 
Hospital in July 1997 showed treatment for various unrelated 
medical problems.  

Received in July 1997 from the Brooklyn VA Medical Center 
(VAMC) were treatment records dating from 1990 to 1993, most 
of which were duplicates and had previously been associated 
with the claims file.  A notation made by the Brooklyn VAMC 
on the RO's request for such records indicates the following:  
"[f]inalized on 7-11-97" and "[u]nable to obtain chart 
from 1989 to 1991".  

Received from the Social Security Administration were several 
records pertaining to the veteran's claim for disability 
benefits.  In an undated excerpt provided by Daniel Koblentz, 
M.D. it was noted that the veteran had been treated since 
April 1994 at Pathways, and that he had been compliant with 
medication, which was unusual as he had a past history of 
non-compliance.  Dr. Koblentz opined that given the veteran's 
past history of non-compliance with medication, it was 
reasonable to surmise that he would continue to be non-
compliant periodically, which would result in him becoming 
thought disordered and having auditory persecutory 
hallucinations.  It was noted that these lapses occurred on 
average once every six weeks, lasting two weeks at a time, 
and that during this time the veteran had paranoid delusions 
with auditory hallucinations which interfered with attention 
and concentration and would result in an inability to perform 
even simple one and two-step tasks on a sustained basis in a 
work setting.  

In an October 1996 Social Security decision, it was noted 
that the veteran was appealing a determination establishing 
October 1, 1993 as the date of disability onset, claiming 
that the date of onset was February 25, 1993.  The October 1, 
1993 date of disability onset was based on the finding that 
at that time he had an alcohol induced psychotic mood 
disorder and alcohol dependence.  Findings were made that 
although the veteran had not engaged in substantial gainful 
activity since at least February 25, 1993, as of that date he 
only had a severe substance abuse disorder, and no 
psychiatric disorder.  In a document dated in March 1998 
there was a notation of "claimant not working", and it was 
also noted that disability benefits had been allowed in 
February 1995 based on a diagnosis of alcohol induced 
psychotic mood disorder and alcohol dependence, and that the 
claimant's condition had not significantly improved, and due 
to depression and recurrent psychotic symptoms the disability 
continued.  

Received from the veteran in June 1998 was a letter in which 
he requested that his VA examinations be rescheduled because 
he was "recently hired at Stony Lodge Hospital".  

In a September 1998 letter, the RO requested that the veteran 
provide any available copies of employment records, 
particularly those relating to lost time or sick leave, as 
they may be relevant to his claim.  

A VA audiological evaluation in October 1998 revealed pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz as follows:  25, 40, 75, and 75 in the right ear, for 
an average of 53, and 25, 30, 75, and 80 in the left ear, for 
an average of 52.  Speech recognition scores using the 
Maryland CNC Test were 76 percent in the right ear and 68 
percent in the left ear.  He reported that his tinnitus gave 
him headaches, and that his hearing loss was aided binaurally 
since 1985, and that he received a benefit from the hearing 
aids.  He also reported that his greatest difficulty was in 
holding a job, and that he had lost recent and previous jobs 
because he did not hear well.   

On VA genitourinary examination in January 1999 the veteran 
reported that he was admitted to the hospital in service, in 
1986, with a right epididymitis, manifested by pain and 
swelling, and was operated on for this condition.  He 
reported having nocturia, two to three times per night ever 
since the episode of epididymitis in service.  He denied any 
other significant urinary tract symptoms such as frequency, 
urgency, incontinence, burning on urination, urethral 
discharge, or gross hematuria.  Examination showed that both 
testes were normally descended and both testicles and 
epididymides were normal in size and consistency.  The 
prostate was small, benign, and nontender.  A urinalysis was 
within normal limits, and a urine culture and sensitivity 
showed no growth.  The impression was status post 
epididymitis with a current problem of chronic pain, for 
which the veteran claims "he has to wear an athletic 
supporter all the time and it prevents him from working".  

In a May 1999 addendum to the January 1999 VA genitourinary 
examination, the VA examiner indicated that the usual cause 
for epididymitis was a urethritis or urinary tract infection 
which ascends up to the epididymis, or it may be secondary to 
a bacteremia.  The examiner noted that at the time of the 
veteran's January 1999 VA examination, there was no evidence 
of orchitis or epididymitis on physical examination, and on 
rectal examination the prostate was normal and appeared to be 
free of acute or chronic infection.  A urinalysis was 
negative and a urine culture revealed no growth.  The veteran 
complained of nocturia two to three times per night, which 
the VA examiner noted could be caused by a variety of 
urologic problems and non-urologic problems.  The VA examiner 
concluded that there was nothing on physical examination or 
the urinalysis and urine culture to suggest that there was 
any evidence of urinary tract infection or epididymitis at 
that time.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

As explained above, the Court recently noted a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  
The Court held that the rule, pertaining to claims for an 
increased rating, from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. § 4.10. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Entitlement to a rating in excess of 10 for bilateral hearing 
loss

The veteran contends that he should be entitled to a rating 
in excess of 10 percent for his service-connected bilateral 
hearing loss.  His bilateral hearing loss has been rated as 
10 percent disabling pursuant to Diagnostic Code 6100.  In 
this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears, effective June 10, 1999.  62 Fed. Reg. 
25,202-25,210 (May 11, 1999).  The Court has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski , 1 Vet. App. 308 
(1991).  

The regulations noted above had not been published or become 
effective at the time the RO issued its decision awarding a 
non-compensable evaluation, therefore, the regulations were 
not applied by the RO.  Prior to reaching the analysis of 
this claim on the merits, the Board must consider whether or 
not the veteran would be prejudiced if the Board proceeded 
with appellate consideration of the claim without prior 
consideration of the new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  38 C.F.R. § 4.87.  The 
Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and notes no 
discernable change.  Further, the Board finds that the 
revisions made to 38 C.F.R. § 4.86 pertained to only 
exceptional patterns of hearing loss, and that consideration 
of these newly developed criteria does not affect the outcome 
of the veteran's claim.  

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service-connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, both the old and the 
revised rating schedule establish eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110; see also Lendemann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Based on the October 1998 VA audiological evaluation, the 
veteran's pure tone threshold scores compute to a Level IV 
hearing loss of the right ear and a Level V hearing loss of 
the left ear, which warrants a 10 percent schedular 
evaluation for bilateral hearing loss.  The Board has also 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected bilateral hearing loss, as 
dictated in Fenderson, and finds that at no time since March 
23, 1988 has the service-connected disorder warranted a 
rating in excess of 10 percent.  Fenderson, supra.

Entitlement to a compensable rating for epididymitis

The record reflects that the veteran's service-connected 
epididymitis is presently rated under the analogous criteria 
for 38 C.F.R. § 4.115a, which pertains to ratings of the 
genitourinary system, based on renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, and 
urinary tract infection.  38 C.F.R. § 4.20.  The veteran was 
previously rated under Diagnostic Code 7523, which provides 
for a noncompensable rating for complete atrophy of one 
testis and a 20 percent rating for complete atrophy of both 
testes.  38 C.F.R. § 4.115b, Diagnostic Code 5273.  

The Board has also considered another possible diagnostic 
code for application, 38 C.F.R. § 4.115b, Diagnostic Code 
7525, which provides that chronic epididymo-orchitis is to be 
rated as a urinary tract infection.

The veteran contends that he has testicle pain and swelling 
and nocturia, which he attributes to his service-connected 
epididymitis.  The record reflects that the veteran was 
treated for epididymitis in service, but that on VA 
examination in 1988 the diagnosis included epididymitis, 
treated and resolved without known functional residuals.  VA 
treatment records show that the veteran was seen on several 
occasions for complaints of testicular pain since 1991; 
however such pain has not been attributed to his service-
connected epididymitis.  The only mention of any urinary 
tract pathology was on VA examination in 1992 when it was 
noted that the veteran had a normal general medical 
examination, but with findings of proteinuria, microscopic 
pyuria, and "probable" urinary tract infection.  On VA 
examinations in 1995, the veteran had no urinary tract 
symptoms, but complained of frequent pain and tenderness.  
The impression was pain in the right testis of unknown 
etiology.  On the most recent VA examination in 1999 the 
veteran complained of nocturia, but denied any other 
significant urinary tract symptoms.  Examination showed that 
both testes and epididymides were normal in size and 
consistency.  A urinalysis was within normal limits, and a 
urine culture and sensitivity showed no growth.  On an 
addendum, the VA examiner indicated there was no evidence of 
orchitis or epididymitis on physical examination.  Although 
the veteran complained of nocturia two to three times per 
night, the VA examiner noted that it could be caused by a 
variety of urologic problems and non-urologic problems.  The 
VA examiner concluded there was nothing on physical 
examination, urinalysis, or urine culture to suggest any 
evidence of urinary tract infection or epididymitis  

The Board therefore finds that the objective medical evidence 
provides no basis for a compensable evaluation for the 
veteran's service-connected epididymitis under any of the 
above diagnostic codes.  The only genitourinary dysfunction 
noted is urinary frequency, as the veteran complained of 
nocturia, two to three times per night.  However, this has 
not been attributed to his service-connected epididymitis, 
and although the VA examiner noted that nocturia could be 
related to urologic and non-urologic problems, the conclusion 
was that the veteran had no evidence of any urinary tract 
infection or epididymitis at that time.  Moreover, there is 
no medical evidence of any other genitourinary dysfunction, 
including renal dysfunction, voiding dysfunction, obstructed 
voiding, or urinary tract infection, as discussed within 38 
C.F.R. § 4.115a, for which a compensable evaluation would be 
warranted.

The Board has also considered whether the veteran's 
complaints of testicular pain warrant an increased 
(compensable) evaluation.  The Board notes that the veteran 
has complained of testicular pain and tenderness on many 
occasions and he testified that he wears an athletic support 
during the day and at night to help relieve the pain.  A 
February 1995 VA treatment record shows that he complained of 
scrotal pain when standing and the recommended treatment was 
scrotal support.  Although he has complained of such pain, as 
noted above, VA examinations have shown that all findings 
regarding the left and right testes and epididymis were 
normal.  Therefore, the Board finds that the veteran's 
complaints of testicular pain are not shown to be related to 
his service-connected epididymis, and therefore, an increased 
(compensable) evaluation is not warranted on the basis of 
those complaints of pain. Once again, the Board notes that 
while the veteran had a history of a epididymitis in service, 
the most recent VA examination shows that it is currently 
asymptomatic.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3, but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds the preponderance of the evidence is clearly against 
the veteran's claim for an increased (compensable) evaluation 
for his service-connected epididymitis.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected 
epididymitis, as dictated in Fenderson, and finds that at no 
time since March 23, 1988 has this service-connected disorder 
warranted a compensable evaluation.  Fenderson, supra.

Consideration of 38 C.F.R. § 3.321(b)

The veteran contends that his hearing loss and his 
epididymitis have affected his employability, claiming that 
these service-connected disabilities have impacted his 
ability to work, his ability to find work, and his ability to 
keep a job.  He has specifically requested an extraschedular 
evaluation for his service-connected disabilities pursuant to 
38 C.F.R. § 3.321(b).

The applicable regulation provides that ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment, due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is that there must be a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has therefore considered whether the veteran should 
be assigned an extraschedular (compensable) evaluation 
pursuant to 38 C.F.R. § 3.321(b), and finds that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level due 
to his service-connected disabilities.  First, the Board 
notes that although the evidence of record shows that there 
has in fact been some interference with the veteran's 
employment, there has been no showing of "marked 
interference" with his employment due to his service-
connected disabilities.  The veteran contended that even 
though he wore hearing aids, sometimes they did not work, and 
that he could not get modeling jobs partly because of that.  
He reportedly tried to become a nurse's aid or EMT, but could 
not hear the teacher or hear through a stethoscope.  He 
claimed he could not work security in a large retail store 
because it would require a two-way radio, which he could not 
hear, but that he could work in a small retail store.  He 
later claimed he could not work at all as a security guard 
because he could not hear a two-way radio, and had reportedly 
been fired from a job for not hearing another officer's 
distress call, but indicated he did not have his hearing aids 
on at the time.  He claimed he had lost jobs due to his 
hearing.  In this regard, the Board notes that the veteran 
was requested by the RO to provide in support of his claim 
any available employment records, particularly those relating 
to lost time or sick leave, but the veteran did not respond 
to this request. 

With regard to the service-connected epididymitis, the 
veteran contends that he has testicular pain due to 
epididymitis, and that the testicular pain has affected his 
ability to hold down a job.  He claims that due to testicular 
pain he has trouble standing as a security guard for long 
periods of time and that he was fired from a job for sitting 
on a garbage can.  He also claimed that due to the testicular 
pain he had to miss work.  However, as noted above the 
veteran's testicular pain has not been medically related to 
his service-connected epididymitis.  Moreover, his history of 
epididymitis has essentially been found to be asymptomatic; 
thus there could be no finding that this service-connected 
disability interfered with the veteran's employment.  
Additionally, the record reflects that the veteran has other 
non-service-connected disabilities which have impacted his 
employability, including psychiatric problems and substance 
abuse.  The record also reflects that the veteran has been 
able to work for periods of time, including security jobs, 
and at least at one point in dietetics at a VA hospital.  
Thus, the Board concludes that the evidence of record does 
not support a finding that there is "marked interference" 
with the veteran's employment due to his service-connected 
disabilities.

There is also no evidence that the veteran has ever been 
hospitalized for treatment for these disabilities, although 
he testified that he was taken to hospitals twice for pain 
that "shot from his testicles to his legs", which he 
related to the service-connected epididymitis.  As noted 
above, the testicular pain has not been medically related to 
epididymitis, and treatment records from the hospitals 
reported by the veteran do not show treatment for 
epididymitis or residuals thereof.  Thus, based on a review 
of all of the evidence of record, the Board finds that there 
is no evidence of any unusual or exceptional circumstances 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's bilateral hearing loss is denied.  

Entitlement to a compensable rating for the veteran's 
epididymitis is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

